Citation Nr: 0842941	
Decision Date: 12/12/08    Archive Date: 12/17/08

DOCKET NO.  06-21 551A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for residuals of a left 
knee injury with degenerative joint disease.  

2.  Entitlement to service connection for residuals of a 
right knee injury with degenerative joint disease.  

3.  Entitlement to service connection for residuals of a low 
back injury with degenerative joint disease.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W. R. Harryman, Counsel


INTRODUCTION

The veteran had active duty from January 1980 to May 1980.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2005 decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. 
Petersburg, Florida.  

The veteran testified at a videoconference hearing in August 
2007 in support of her claims; the undersigned Veterans Law 
Judge (VLJ) of the Board presided.  

This case was previously before the Board in November 2007, 
at which time it was determined that new and material 
evidence had been presented to reopen a claim for service 
connection for residuals of a right great toe injury; also, 
the Board denied service connection for a sleep disorder and 
for post-traumatic stress disorder.  Having reopened the 
claim concerning the residuals of a right great toe injury, 
that issue was remanded for consideration by the RO on the 
merits.  A rating decision in January 2008 granted service 
connection for a scar as a residual of a right great toe 
injury and assigned a 0 percent rating.  The record does not 
reflect that the veteran or his representative has appealed 
either the rating or the effective date that were assigned 
for the disability, although the appeal period for doing so 
has not yet expired.  Nevertheless, no issue relating to the 
great toe disability is currently before the Board.  The 
issues concerning low back and bilateral knee disorders were 
remanded for further evidentiary development.  However, as 
discussed below, this case must be remanded once more for 
additional action. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.



REMAND

Previously, the veteran contended - including in testimony 
at her Board hearing - that her current low back condition 
and bilateral knee disorders resulted from a fall during 
service.  A VA examiner in January 2008 specifically opined 
that neither the veteran's current back disorder nor either 
current knee disorder was due to injury in service.  

Subsequently, however, service connection was granted for the 
residuals of an injury to the veteran's right great toe.  In 
May 2008, the veteran's representative argued that 
consideration should be given to service connection for the 
claimed back and bilateral knee disorders as secondary to the 
newly service-connected foot injury; this is a new theory for 
service connection for the claimed disorders that has not 
been previously considered by the RO.  The representative 
also submitted a letter by a VA podiatrist dated in May 2008, 
which states that, "the damage shown on [the veteran's] MRIs 
could have been caused by her fall and subsequent injury back 
then."  However, the examiner also stated that, "[b]ecause 
of her right foot problems she has been compensating by 
placing undue strain on her ankles, knees, hips, and lower 
back.  This will lead to Degenerative Joint Disease at all 
these areas down the road which can lead to limitation in 
ambulation."  

The Board observes that the March 2008 supplemental statement 
of the case (SSOC) continued to deny service connection for 
each of the claimed conditions on the basis that the evidence 
of record did not provide a nexus or link of the claimed 
disabilities to her military service.  However, that SSOC 
also denied service connection because the evidence did not 
show a link between the claimed disabilities and a service-
connected disability, although the veteran was not provided 
with the specific criteria contained in 38 C.F.R. § 3.310 for 
secondary service connection.  The Board also notes that the 
May 2008 medical statement was accompanied by a signed waiver 
of initial consideration of that evidence by the agency of 
original jurisdiction.  

Nevertheless, although the May 2008 VA podiatrist's statement 
appears on its face to support the veteran's claims, the 
opinion is couched in cautious language - "the damage shown 
... could have been caused by her fall" - which is, 
generally, too speculative to constitute probative evidence.  
See Tirpak v. Derwinski, 2 Vet. App. 609 (1992).  Although 
the podiatrist has apparently been treating the veteran for 
her foot disability, the statement does not indicate that he 
reviewed other pertinent medical records in forming his 
opinion, in particular the report of the January 2008 VA 
compensation examiner.  See Elkins v. Brown, 5 Vet. App. 474, 
478 (1993); see also Owens v. Brown, 7 Vet. App. 429 (1995); 
Swann v. Brown, 5 Vet. App. 229, 233 (1993).  

Finally, the veteran also submitted copies of a few VA clinic 
records dated in 2004 which reflect treatment for her claimed 
knee and back disorders, although she did not specifically 
testify at her hearing that she was receiving such VA 
treatment.  No other VA treatment records have been obtained.  
Therefore, the veteran should be asked to identify all health 
care providers, including VA, who have treated her for her 
back and knee disorders, and the RO should request copies of 
all records identified by her.  

Accordingly, the case is REMANDED for the following actions:

1.  Ask the veteran to identify all 
health care providers, VA and private, 
who have treated her for her back and 
knee disorders, and the RO should request 
copies of all records identified by her 
that are not already of record.  

2.  Schedule the veteran for an 
examination to evaluate her claimed back 
and knee disorders.  The claims file 
should be reviewed by the examiner.  The 
examiner's report should set forth in 
detail all current complaints, pertinent 
clinical findings, and diagnoses.  Ask 
the examiner to provide an opinion as to 
the likelihood (i.e., 50 percent 
probability or greater) that any current 
knee or back disorder is proximately due 
to the veteran's service-connected right 
great toe injury, or that the back or 
knee disorders were aggravated by the 
service-connected right great toe injury.  
If any of the claimed disorders was 
aggravated by the service-connected right 
great toe disability, the examiner should 
quantify the degree of aggravation due to 
the service-connected disability, to the 
extent possible.  All opinions should 
supported by adequate rationale.  

3.  Then, again consider the veteran's 
claims for service connection for 
residuals of a low back injury and for 
residuals of bilateral knee injuries, 
including as due to her service-connected 
right great toe injury.  If the claims 
are not granted to his satisfaction, 
provide the veteran and her accredited 
representative with a supplemental 
statement of the case (SSOC) and give 
them an opportunity to respond before 
returning the case to the Board.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).


